Citation Nr: 1549767	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran meets the schedular criteria for total disability rating based on individual unemployability (TDIU) and his service-connected posttraumatic stress disorder (PTSD) with alcohol, cannabis, and polysubstance abuse is of sufficient severity to produce unemployability.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.


Analysis

The Veteran claims that he is entitled to a total disability rating based on individual unemployability (TDIU) because of his service-connected disability prevents him from maintaining substantially gainful employment.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, service-connection is currently in effect for PTSD, with alcohol, cannabis and polysubstance abuse, evaluated at 70 percent effective April 24, 2009.  Accordingly, the Veteran's evaluation satisfies the schedular criteria beginning April 24, 2009.  Thus, it must be determined whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.

A review of the record shows that the Veteran reported being self-employed, although he reports that he has not been working much.  He reported not paying taxes in 10 or 15 years because he has not made enough to pay taxes.  A Social Security Administration earnings record prepared January 2013 shows the Veteran had no taxed Social Security or Medicare earnings since the year 2000.  Since 1990, the highest reported earnings amount was $1,209 in 1993.

The record further shows that the Veteran has frequently become impaired because of alcohol intoxication.  A June 2010 VA treatment record notes that the Veteran had been in detoxification treatment many times and had been in residential treatment three times.  The record further notes that the Veteran had been able to stay sober for about a year at two different times up until that point.  July 2010 VA treatment record notes that the Veteran's history has been notable for black outs, morning shakes, morning drinking, and significant problems related to delirium tremens.  He reported once hearing hallucinations of screaming voices, occurring many years ago.  

The records show the Veteran has been hospitalized for alcohol intoxication in April 2009, May 2009, June 2010, and February 2011.  At times, he reported suicidal and homicidal thoughts, but no plans or intent.

Records from November 2014 indicate the Veteran experienced a period approximately four years of sobriety before relapsing and being hospitalized again.  At that time the Veteran reported being disappointed in himself for resuming drinking after having been sober for four years.  Subsequently, the Veteran was hospitalized for alcohol intoxication in January 2015 and March 2015.

A June 2012 medical assessment report completed by the Veteran's treating VA Clinical Pharmacy Specialist - Mental Health documents that the Veteran has shown up to clinical appointments intoxicated and smelling of body odor; that he has been medicated for depression and insomnia; and that he has complained of nightmares related to his traumatic experience.  The provider also notes that the Veteran has been unable to keep a job for more than two months since leaving service in 1978.  

An October 2012 statement from a friend who owns and operates two businesses is of record.  The friend states that he has employed the Veteran off and on over about twenty years for odd jobs such as pulling telephone wire, painting, cleaning gutters, and carpentry repairs in the friend's businesses.  The friend has found the Veteran to be an unreliable employee, in that the Veteran will often fail to return the friend's call seeking his assistance with a job; he will fail to show up as agreed; and he 
will fail to finish work he has started.  The friend believes the unreliability is due to being either intoxicated or hung over.  The friend notes that he can recognize the condition from his own distant past.  The friend describes other issues with the Veteran's job performance, such as requiring more instruction than most workers do, an inability to focus, and an inability to perform hazardous tasks while intoxicated.  The friend noted that to his knowledge, the odd jobs that he gives the Veteran are the Veteran's only source of work in the last 10 to 12 years.  The Board finds the detail and consistency in this statement make it credible and persuasive.

A September 2009 VA examination was performed for the initial assessment of PTSD.  The examiner re-iterated the Veteran's job history, and stated that most of the Veteran's jobs only lasted a few months.  The examiner reported that the Veteran would quit, lose interest and have difficulty concentrating on his work, but that he was never fired.  The examiner did not provide an opinion as to employability.

A September 2010 VA mental disorders examination was also performed.  The examiner opined that "insomnia and memory problems impair [the] ability to maintain employment.  COPD impairs activity level."  The examiner also remarked that the effects of PTSD symptoms on the Veteran's employment and overall quality of life include significant problems with memory and attention which impair the ability to work; chronic insomnia causes significant daytime tiredness.  The examiner further remarked that the prognosis for the psychiatric condition is poor due to chronicity and history of alcohol dependence.  Inexplicably, however, the report notes in the history that the Veteran's unemployment is not due, primarily, to the effects of a mental condition.

Based on a review of the record, and giving the Veteran the benefit of the doubt, the Board finds that a TDIU is warranted.  In that regard, the Veteran's chronic history with alcohol dependence and many hospitalizations render him an unreliable employee.  Although he had a longer period of sobriety from 2011 to 2014, he relapsed and required three hospitalizations since November 2014.  The September 2010 VA examiner indicates that there is significant impairment of the Veteran's memory and attention, with a poor prognosis due to alcohol dependence.  The evidence also shows that the Veteran's has had no reported income for the last fifteen years, and that work that he has obtained has been odd jobs that do not earn him enough to meet the poverty thresholds set by the U.S. Census Bureau.  

Although, the September 2009 VA examiner notes that the Veteran quit his jobs and was never fired, the Board finds the detailed statement from the friend who employed the Veteran to be more probative.  Moreover, the Board also finds highly probative the hospital admissions for substance abuse and the September 2010 examiner's remark that the Veteran's prognosis is poor due to alcohol dependence.  As shown in 2014, the Veteran ultimately could not maintain sobriety.

Thus, the Board finds that, giving the Veteran the benefit of the doubt, his service-connected PTSD with alcohol, cannabis, and polysubstance abuse impairs his functioning to such a chronic degree that he is unable to secure and maintain substantially gainful employment.  Accordingly, the criteria for an award of TDIU have been met.


ORDER

Entitlement to a TDIU is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


